DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/107,971, filed on 24 June 2016.
In that same parent application, Applicant filed certified translations of foreign priority documents KR 10-2013-0166103, filed 27 December 2013, and KR 10-2014-0158154, filed 13 November 2014. While the KR 10-2014-0158154 provides disclosure of the subject matter of all of claims 1-19, the KR 10-2013-0166103 application does not provide sufficient disclosure of the breadth of the bipolar compound structures as recited by claims 5-11. As such, claims 1-4 and 12-19 as currently presented are deemed to have an effective filing date of 27 December 2013, and claims 5-11 are deemed to have an effective filing date of 13 November 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, from which claims 2-19 depend, recites an EWG with a “high electron absorption property” and an EDG with “high electron donor property.” It is not discussed in the specification what constitutes a high electron absorption or donor property, apart from the recited conditions (a) to (d). As such, one of ordinary skill in the art would not be apprised whether the bipolar compound requires some characteristic beyond the specific properties recited, nor what would entail “high” characteristic.
	In addition, claim 1 recites that the organic material layers may be one or more “selected from” a light emitting layer and electron transporting layer. However, the claim then recites the LEL between “the light emitting layer and the electron transporting layer,” implying that at least two of the aforementioned layers was required. The claim is confusing because it is uncertain whether the recited list of layers in the organic material layers are required or optional.
Claim 1 also recites a threshold electron and hole mobility of 1 x 10-6 cm2/V s or greater at room temperature. However, this is insufficient to clarify the scope of the claim because measurements of electron and hole mobility are known to be electric field and temperature dependent. Given that the specific method of measurement is not shown by the specification, therefore the scope of the claim is unclear to a person of ordinary skill in the art. See Ebenhoch et al., Charge carrier mobility of the organic photovoltaic materials PTB7 and PC71BM and its influence on device performance, Organic Electronics 22, 62-68 (2015).
	Claims 10 and 11 recite Ar1-Ar5, R1, and R2 groups, but do not recite what such group may constitute. Nor does claim 10 define R3 groups where such groups are fused to form a ring with Chemical Formula 1. As such, one of ordinary skill in the art would not be able to determine what compounds fall within the scope of claims 10 and 11.
	Claims 17 and 18 recite that the plurality of light emitting layers “increase the efficiency,” and claim 19 recites that the device “increases the lifetime of an initial brightness while maintaining a maximum light emitting efficiency.” The aforementioned characteristics are indefinite, because the specification provides no metric for determining these characteristics of initial brightness lifetime or efficiency. For example, it is not known what the “Increased lifetime” is in comparison to, nor what entails a maximum light efficiency that must be maintained throughout the lifetime of initial brightness. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires that the bipolar compound have a triplet energy of 2.3 eV or more on certain conditions of the light emitting layer. However, base claim 1 already requires that the bipolar compound have a triplet energy of 2.3 eV or more, no matter what the light emitting layer; as such, claim 2 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/085339 A2 (“Kim”).
The applied reference has a common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 102(a)(1) might be overcome  by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) if the same invention is not being claimed. Note that these provisions apply only to claims having an effective filing date of 27 December 2013, because the publication date of the reference is more than a year prior to the filing date of KR 10-2014-0158154 (13 November 2014) and the international filing date (26 December 2014).
The citations below are to US 2014/0374724, which is a national stage publication of WO 2013/085339 A2 and thus presumed to be a faithful translation.
As to claim 1, Kim teaches an organic electroluminescent device comprising an anode, cathode, one or more organic layers interposed between the anode and cathode (para. 0043), the layers including a hole injection layer, hole transporting layer, light emitting layer, electron transporting layer, and electron injection layer (para. 0044). Kim teaches an indole based compound that may be used as a phosphorescent host of a light emitting layer (paras. 0023, 0044, examples, such as para. 1165), where the light emitting layer is laminated adjacent to the electron transporting layer. For this reason, since there is no distinction drawn recited between the lifetime enhancement layer and the light emitting layer, the light emitting layer having this compound can be viewed as both the light emitting layer and a lifetime enhancement layer between the light emitting layer and electron transporting layer. While Kim does not explicitly teach the recited characteristics of a bipolar compound, Kim teaches the indole compound may be 

    PNG
    media_image1.png
    243
    305
    media_image1.png
    Greyscale
(compound 1569, p. 211)) which is identical to applicant’s compound LE-01, which has the recited characteristics within the recited ranges (see specification, Table 1, showing ionization potential of 5.54 eV, EHomo-Elumo of 3.55, triplet energy of 2.39, and singlet triplet difference of 0.058, electron mobility of 8.9 x 10-5 and hole mobility of 5.5 x 10-5 cm2/Vs), and is therefore a bipolar compound having an electron withdrawal group with high electron absorption property and electron donor group with high electron donor property.
As to claim 2, Kim teaches the indole compound 1569 (Kim, p. 211) recited in claim 1, which has a triplet energy of 2.3 eV or more (see specification, Table 1, for identical compound LE-01), no matter what the light emitting layer is.
As to claims 3 and 4, Kim teaches the indole compound 1569, which has ionization potential of 5.54 eV, EHomo-Elumo of 3.55, triplet energy of 2.39, singlet triplet difference of 0.058, and electron mobility of 8.9 x 10-5 and hole mobility of 5.5 x 10-5 cm2/Vs, and is therefore a bipolar compound having an electron withdrawal group with high electron absorption property and electron donor group with high electron donor property (see table 1, applicant’s specification. The blue phosphorescence and green phosphorescence are optional, and thus the recited characteristics of the bipolar compound in claims 3 and 4 is optional.
As to claim 5, Kim teaches that the bipolar compound may be 

    PNG
    media_image1.png
    243
    305
    media_image1.png
    Greyscale

(p. 211, 1569) which has the group 

    PNG
    media_image2.png
    58
    63
    media_image2.png
    Greyscale
  which meets the recited formula 


    PNG
    media_image3.png
    85
    111
    media_image3.png
    Greyscale
 where A1 to A6 are N or C(R) where 3 of A1 to A6 are N, and each R is a C6 aryl group, where one of the aryl groups is substituted by an amine group. This group, being identical to the group claimed, is therefore an electron withdrawing group.
As to claim 6, Kim teaches that the bipolar compound may be 

    PNG
    media_image1.png
    243
    305
    media_image1.png
    Greyscale

(p. 211, 1569) which has the group 

    PNG
    media_image4.png
    62
    64
    media_image4.png
    Greyscale
. This group, being identical to the group claimed, is therefore an electron withdrawing group.
As to claims 7 and 8, Kim teaches that the bipolar compound may be 

    PNG
    media_image1.png
    243
    305
    media_image1.png
    Greyscale

(p. 211, 1569) which has the group 

    PNG
    media_image5.png
    120
    121
    media_image5.png
    Greyscale
which is identical go recited Chemical Formula 1 where X1 is N(Ar1), Ar1 being a C6 aryl group, X2 and X3 being C(R2) where each R2 being hydrogen, Y1 and Y2 being C(R1) with R1’s being hydrogen, Y3 being C(R1) being a phenyl group, Y4 being C(R1) with R1 being an amino group, where the R1 and R2 associated with Y3 and Y4 form a fused ring with one another. The aforementioned structure of Kim also meets formula A-1 of claim 8, which the groups Ar1 of N being a C6 aryl group, each R2 being hydrogen, Y1 and Y2 being C(R1) with R1’s being hydrogen, Y3 being C(R1) being a phenyl group, Y4 being C(R1) with R1 being an amino group, where the R1 and R2 associated with Y3 and Y4 form a fused ring with one another. This group, being identical to that claimed, is therefore an electron donor group.
As to claims 9 and 10, Kim teaches that the bipolar compound may be 

    PNG
    media_image1.png
    243
    305
    media_image1.png
    Greyscale

(p. 211, 1569) which has the group

    PNG
    media_image6.png
    85
    201
    media_image6.png
    Greyscale

Which meet the recitation reciting a group of Chemical Formula 1 combined with Chemical Formula 2 to form a fused ring, 
In Chemical Formula 1, X1 is N(Ar1) where Ar1 is a C6 aryl group, X2 and X3 are C(R2) where R2 is hydrogen, Y1 and Y2 are C(R1) with R1 being hydrogen, Y3 and Y4 being (CR1) R1 being a phenyl, Y4 being C(R1) with R1 being an amine group, Y3 and Y4 forming a fused ring with Chemical Formula 2 with X4 being N(Ar1) where Ar1 is C6 aryl group substituted with a C24 heteroaryl group (the Office notes that Ar1 is undefined), Y9 and Y10 are C(R3) that form a fused ring with Y3 and Y4 of Chemical Formula 1, Y5 to Y8 are C(R3) where each R3 is hydrogen. The aforementioned structure also meets Chemical Formula 1a of claim 10, where X1-X4 , Y3 and Y4 being C(R1) with R1 being hydrogen, X4 being N(Ar1) where Ar1 is C6 aryl group substituted with a C24 heteroaryl group, Y5 to Y9 being C(R3) with R3 being hydrogen.
	As to claim 14, Kim teaches forming a device by laminating onto an ITO anode layers lastly an cathode by codepositing LiF and Al, thereby codepositing an alkali metal complex (paras. 0050, 0131). Since this is the same material as described, such layer therefore acts as an electron injection layer and cathode.
As to claim 16, Kim teaches the compound may be used as a phosphorescent host of the light emitting layer (para. 0044), exemplifying 10% Iridium dopant (para. 1165).
As to claim 19, Kim teaches that use of the compound increases efficiency, therefore maintaining a maximum of light emitting efficiency and lifespan characteristics, thus lifetime of initial brightness (para. 0024).

Claim(s) 1-6, 11, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2014/185589 A1 (“Lee”).
The citations below refer to US 2015/0364694, which is a national stage publication of WO 2014/185589 A1 and presumed to be a faithful translation.
Lee teaches an organic electroluminescent device (para. 0068, teaching device converting electrical energy into photoenergy) comprising an anode, cathode (para. 0071) and one or more material layers including an emission layer (light emitting layer) (para. 0073) including an organic compound, and teaches further layers including an electron transport layer (para. 0076). Since there is no distinction drawn recited between the lifetime enhancement layer and the light emitting layer, the light emitting layer having this compound can be viewed as both the light emitting layer and a lifetime enhancement layer between the light emitting layer and electron transporting layer. 
Lee teaches that the claimed compound is bipolar and has both high hole-accepting (electron donor) and high electron acceptance (electron withdrawing) (para. 0046). Lee teaches that the organic compound included in the emission layer may be 

    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale

(claim 8) which is identical to applicant’s LE-36, which has a ionization potential of 6.18, Ehomo-Elumo of 3.23, triplet energy of 2.39 eV and triplet-singlet energy difference of 0.265 eV, electron and hole mobility of 9.5 x 10’3 and 9.4 x 10-5, respectively, which are within the recited ranges (see specification, table 1).For this reason, the compound meets the recited characteristics of a bipolar compound having an EWG with high electron absorption property and electron donor group having high electron donor property.
As to claim 2, Lee does not recite the triplet energy, but teaches the compound may be 

    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale
(claim 8) which has  a triplet energy of 2.39 eV (see specification, table 1). The blue, green or red phosphorescence is optional.
As to claim 3, Lee does not recite the triplet energy and ionization potential, but teaches the compound may be 

    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale
(claim 8) which has  a triplet energy of 2.39 eV and ionization potential of 6.18 eV (see specification, table 1). The green phosphorescence is optional.
As to claim 4, Lee does not recite the triplet energy, but teaches the compound may be 

    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale
(claim 8) which has a ionization potential of 6.18, Ehomo-Elumo of 3.23, triplet energy of 2.39 eV and triplet-singlet energy difference of 0.265 eV, all within the recited ranges (see specification, table 1). The blue phosphorescent light emitting layer is optional.
As to claims 5 and 6, Lee teaches the compound may be 


    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale
(claim 8), which contains the group

    PNG
    media_image8.png
    122
    132
    media_image8.png
    Greyscale

Which meets the recited formula 

    PNG
    media_image3.png
    85
    111
    media_image3.png
    Greyscale
where A1 to A6 are either N or C(R), where three of A1 to 6 are N, two of the R groups are C6 aryl, one of the R groups is C6 aryl substituted with C24 aryl group. The aforementioned group also contains the group

    PNG
    media_image4.png
    62
    64
    media_image4.png
    Greyscale
recited in claim 6. Lee teaches such heteroaryl groups including nitrogen are an ET group (para. 0051) capable of accepting electrons (para. 0039), thus an electron withdrawing group.
As to claim 11, Lee teaches the compound may be 


    PNG
    media_image7.png
    129
    283
    media_image7.png
    Greyscale
(claim 8), which contains the group


    PNG
    media_image9.png
    94
    153
    media_image9.png
    Greyscale
 that meets Chemical Formula 4 where L1 and L3 are single bonds, Ar6 and Ar8 are hydrogen, a to c are 0, L2 is a a C6 arylene group, Ar7 is a C21 heteroaryl group. Lee teaches that the triphenylene moiety (para. 0043) easily accepts holes (para. 0047), and is therefore an electron donor group.
	As to claim 14, Lee teaches forming a cathode by codepositing LiF and Al, thereby codepositing an alkali metal complex (para. 0131). Since Lee teaches that such a layer increases electron injection (para. 0072), and that such layer therefore acts as an electron injection layer and cathode.
As to claim 16, Lee teaches light emitting layer having a host and dopant (para. 0074), exemplifying 7% of an iridium dopant (para. 0131)
	As to claim 19, Lee teaches that the use of the compound improves luminous efficiency (para. 0009), thus providing maximum efficiency. While Lee does not state an increase in initial brightness lifetime, Lee teaches the same structure and same compounds as claimed, and would thus be expected to have the same characteristics.

Claim(s) 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0207093 (“Kim B”).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference (where the effective filing date of claims 5-11 is deemed to be 13 November 2014 as discussed above), it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 5 and 6, Kim B teaches an organic light-emitting (electroluminescent) device comprising a positive electrode (anode), negative electrode (cathode) and at least one organic material layers including hole injection layer, hole transporting layer, emission (light emitting) layer, electron transporting and electron injection layer, and further including a lifetime enhancement layer including a bipolar compound between the emission (light emitting) layer and electron transporting layer (abstract). 
Kim B teaches the bipolar compound has an ionization potential of 5.5 eV or greater, a difference between HOMO and LUMO energy of 3.0 eV or greater, a triplet energy of 2.3 eV or greater, and a singlet-triplet energy difference less than 0.5 eV (claim 1), and that the compound has an electron withdrawing group and electron donating group (claim 1) capable of high electron absorption and high electron donation (para. 0014). Kim B teaches the bipolar compound having the recited electron mobility and hole mobility (para. 0020).
Kim B teaches the compound may be LE-09 (para. 0231), having the following structure

    PNG
    media_image10.png
    240
    217
    media_image10.png
    Greyscale

and thus having the claimed structure

    PNG
    media_image3.png
    85
    111
    media_image3.png
    Greyscale

Where A1 to A6 are N or C(R), at least one is N, and the C(R) are either C6 aryl or C6 aryl substituted by an amine. The group also meets the recitation of claim 6 reciting a triazine group
    PNG
    media_image4.png
    62
    64
    media_image4.png
    Greyscale
. Kim teaches that the nitrogen substituted aryl groups have good electron withdrawing properties and are thus an electron withdrawing group (paras. 0049-0051).
As to claims 7 and 8, Kim B teaches an organic light-emitting (electroluminescent) device comprising a positive electrode (anode), negative electrode (cathode) and at least one organic material layers including hole injection layer, hole transporting layer, emission (light emitting) layer, electron transporting and electron injection layer, and further including a lifetime enhancement layer including a bipolar compound between the emission (light emitting) layer and electron transporting layer (abstract). 
Kim B teaches the bipolar compound has an ionization potential of 5.5 eV or greater, a difference between HOMO and LUMO energy of 3.0 eV or greater, a triplet energy of 2.3 eV or greater, and a singlet-triplet energy difference less than 0.5 eV (claim 1), and that the compound has an electron withdrawing group and electron donating group (claim 1) capable of high electron absorption and high electron donation (para. 0014). Kim B teaches the bipolar compound having the recited electron mobility and hole mobility (para. 0020).
By way of example, Kim B teaches the compound

    PNG
    media_image10.png
    240
    217
    media_image10.png
    Greyscale

(para. 0231), having the structure of Chemical Formula 1, wherein X1 is N(Ar1), Ar1 being C6 aryl, X2 is N, X3 is C(R2), R2 being hydrogen, Y1 and Y2 being C(R1) with R1 being hydrogen, Y3 being C(R1) with R1 being C6 aryl, Y4 being C(R1) with R1 being an amino group, where Y3 and Y4 form a fused ring. The aforementioned compound also meets the structure of A-3 of claim 9, where Ar1 is C6 aryl, R2 is hydrogen, and Y1 to Y4 as previously discussed. Kim B teaches that groups such as the aforementioned have high electron donor property (paras. 0046-0048).
As to claims 9 and 10, Kim B teaches an organic light-emitting (electroluminescent) device comprising a positive electrode (anode), negative electrode (cathode) and at least one organic material layers including hole injection layer, hole transporting layer, emission (light emitting) layer, electron transporting and electron injection layer, and further including a lifetime enhancement layer including a bipolar compound between the emission (light emitting) layer and electron transporting layer (abstract). 
Kim B teaches the bipolar compound has an ionization potential of 5.5 eV or greater, a difference between HOMO and LUMO energy of 3.0 eV or greater, a triplet energy of 2.3 eV or greater, and a singlet-triplet energy difference less than 0.5 eV (claim 1), and that the compound has an electron withdrawing group and electron donating group (claim 1) capable of high electron absorption and high electron donation (para. 0014). Kim B teaches the bipolar compound having the recited electron mobility and hole mobility (para. 0020).
By way of example, Kim B teaches the compound

    PNG
    media_image10.png
    240
    217
    media_image10.png
    Greyscale
(para. 0231), which comprises a moiety of recited Chemical Formula 1 and Chemical Formula 2 to form a fused ring, wherein in Chemical Formula 1, X1 is N(Ar10 with Ar1 being C6 aryl, X2 is N, X3 is C(R2) with R2 being hydrogen, Y1 and Y2 are C(R1) with R1 being hydrogen, Y3 being C(R1) with R1 being C6 aryl, Y4 being C(R1) with R1 being an amino group, Y3 and Y4 forming a fused ring with Chemical formula 2, where in Chemical Formula 2, X4 is nitrogen, Y9 and Y10 are C(R3), Y5 to Y8 are C(R3) with R3 being hydrogen. The aforementioned structure also meets Chemical Formula 1e of claim 10 with X1 being N(Ar1), Ar1 being C6 aryl, X2 being N, X3 being CH, Y1 and Y1 being CH, X4 being N(Ar1), and Y5 to Y8 being CH. Kim B teaches that groups such as the aforementioned have high electron donor property (paras. 0046-0048).

Claim(s) 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140119642 A (“Shin”).
As to claims 5 and 6, Shin teaches an organic light emitting device having an anode and cathode (translation, p. 1), thus an organic electroluminescent device, having organic material layers between the anode and cathode (translation, p. 27, illustrating order of laminating which places organic material between electrodes). Shin teaches the device includes a light emitting layer and electron transporting layer (translation, p. 27), and also may include a hole injecting layer, hole transporting layer, and electron injection layer (translation, p. 27). Shin teaches a heterocyclic compound (p. 1) that may be within the light emitting layer or electron transporting layer, which are layered adjacent to one another. Since there is no distinction drawn recited between the lifetime enhancement layer and the light emitting layer, the light emitting layer having this compound can be viewed as both the light emitting layer and a lifetime enhancement layer between the light emitting layer and electron transporting layer.
While Shin does not explicitly recite the compound is a bipolar compound having an electron donor group and electron withdrawing group and the electronic characteristics a-d as recited, Shin exemplifies putting the cyclic compounds in a light emitting layer (p. 49, examples).
Shin teaches that the desired compounds include 

    PNG
    media_image11.png
    192
    149
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    221
    147
    media_image12.png
    Greyscale

(claim 8), which are the same as LE-19 and LE-25 as disclosed in applicant’s specification. While Shin does not teach that these are EWG that have higher electron donor property than EWG, they are the same structure, and furthermore have the recited ionization potential of 5.5 eV or more, Ehomo-Elumo, triplet energy and delta Est, because they are the same compounds as disclosed by applicant having these materials. 
These compounds and which have the groups 
    PNG
    media_image13.png
    48
    49
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    52
    42
    media_image14.png
    Greyscale
which meet the EWG moiety required by claim 5, where A1 to A11 are each N or C(R), where R is hydrogen, or a C6 aryl group, or form a fused ring with an adjacent group. These groups also meet the chemical formula of claim 6. 
As to claims 7 and 8, Shin teaches an organic light emitting device having an anode and cathode (translation, p. 1), thus an organic electroluminescent device, having organic material layers between the anode and cathode (translation, p. 27, illustrating order of laminating which places organic material between electrodes). Shin teaches the device includes a light emitting layer and electron transporting layer (translation, p. 27), and also may include a hole injecting layer, hole transporting layer, and electron injection layer (translation, p. 27). Shin teaches a heterocyclic compound (p. 1) that may be within the light emitting layer or electron transporting layer, which are layered adjacent to one another. Since there is no distinction drawn recited between the lifetime enhancement layer and the light emitting layer, the light emitting layer having this compound can be viewed as both the light emitting layer and a lifetime enhancement layer between the light emitting layer and electron transporting layer.
While Shin does not explicitly recite the compound is a bipolar compound having an electron donor group and electron withdrawing group and the characteristics a-d as recited, Shin exemplifies putting the cyclic compounds in a light emitting layer (p. 49, examples).
Shin teaches that the desired compounds include 

    PNG
    media_image11.png
    192
    149
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    221
    147
    media_image12.png
    Greyscale

(claim 8), which are the same as LE-19 and LE-25 as disclosed in applicant’s specification. While Shin does not teach that these are EWG that have higher electron donor property than EWG, they are the same structure, and furthermore have the recited ionization potential of 5.5 eV or more, Ehomo-Elumo, triplet energy and delta Est, because they are the same compounds as disclosed by applicant having these materials. As such, it is inherent that the compounds are bipolar compounds having an EWG and EDG having recited conditions (a)-(d) (see specification, table 1, showing properties for LE-19 and LE-25), even though Shin does not specifically recite the properties.
The compounds 1-13 and 1-8 each comprise a moiety of chemical formula 1 where X1 is N(Ar1), Ar1 is a heterocycloalkyl group having 24 nuclear atoms, X2 and X3 are C(R2) where R2 are each C6 aryl groups and form a fused ring with one another, Y1 to Y4 are C(R1) where each R1 is hydrogen. This structure also meets the formula A-1 of claim 8 with each of the aforementioned variables. As such, this group clearly meets the recited definition of an EDG.
As to claim 9, Shin teaches an organic light emitting device having an anode and cathode (translation, p. 1), thus an organic electroluminescent device, having organic material layers between the anode and cathode (translation, p. 27, illustrating order of laminating which places organic material between electrodes). Shin teaches the device includes a light emitting layer and electron transporting layer (translation, p. 27), and also may include a hole injecting layer, hole transporting layer, and electron injection layer (translation, p. 27). Shin teaches a heterocyclic compound (p. 1) that may be within the light emitting layer or electron transporting layer, which are layered adjacent to one another. Since there is no distinction drawn recited between the lifetime enhancement layer and the light emitting layer, the light emitting layer having this compound can be viewed as both the light emitting layer and a lifetime enhancement layer between the light emitting layer and electron transporting layer.
While Shin does not explicitly recite the compound is a bipolar compound having an electron donor group and electron withdrawing group and the characteristics a-d as recited, Shin exemplifies putting the cyclic compounds in a light emitting layer (p. 49, examples).
Shin teaches that the desired compounds include 

    PNG
    media_image11.png
    192
    149
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    221
    147
    media_image12.png
    Greyscale

(claim 8), which are the same as LE-19 and LE-25 as disclosed in applicant’s specification. While Shin does not teach that these are EWG that have higher electron donor property than EWG, they are the same structure, and furthermore have the recited ionization potential of 5.5 eV or more, Ehomo-Elumo, triplet energy and delta Est, because they are the same compounds as disclosed by applicant having these materials. As such, it is inherent that the compounds are bipolar compounds having an EWG and EDG having recited conditions (a)-(d) (see specification, table 1, showing properties for LE-19 and LE-25), even though Shin does not specifically recite the properties. 
The aforementioned compounds 1-13 and 1-8 comprise a moiety in which chemical formula 1 and chemical formula 3 combine to form a fused ring, wherein in chemical formula 1, X1 is N(Ar1), where Ar1 is heteroaryl group having having 30 nuclear atoms, X2 and X3 are C(R2) (the R2 groups forming the fused ring with chemical formula 3), Y1 to 4 are C(R1) where R1 is H, Y9 and Y10 are C(R3) where R3 form the fused ring with Chemical formula 1, X4 is O, Y5 to Y8 and Y11 to Y14 are C(R3) and R3 is hydrogen.
As to claim 10, the aforementioned compound 1-13 and 1-8 have a moiety meeting Chemical formula 1g, where Y1 to Y4 are C(R1) where R1 is hydrogen, X1 is N(Ar1), where Ar1 is heteroaryl group having 30 nuclear atoms, X4 is O, Y5 to Y8 and Y11 to Y14 are C(R3) and R3 is hydrogen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/085339 A2 (“Kim”).
As to claims 12 and 13, the discussion of Kim with respect to claim 1 is incorporated by reference. While not exemplified, Kim teaches the same organic compound may be used in both the emission layer (thus also a lifetime enhancement layer as discussed with claim 1) and an electron transporting or electron injecting layer (para. 0044).
It would be obvious to a person of ordinary skill in the art to modify the device of Kim, using the organic compound having the recited characteristics in both the emission layer (thus forming a lifetime enhancement layer) and electron transport and/or electron injection layer, thereby arriving at the invention of claims 12 and 13.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/085339 A2 (“Kim”) in view of US 2008/0315753 (“Liao”).
The discussion of Kim with respect to claim 1 is incorporated by reference. Kim does not teach an electron and exciton blocking layer between the light emitting layer and hole transporting layer. Liao discloses an organic membrane in between a hole transporting layer and emission layer (paras. 0008, 0019, 0114 0148-0171) in an OLED to increase efficiency and lifetime (para. 0008, 0021). It would thus be obvious to a person of ordinary skill in the art to modify the device of Kim, including an organic layer blocking electrons and excitons between the light emitting layer and hole transport layer to increase efficiency as taught by Liao.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/085339 A2 (“Kim”) in view of US 2010/0044689 (“Nishimura”).
The discussion of Kim with respect to claim 1 is incorporated by reference. Kim teaches an light emitting layer (para. 0044), but does not recite a plurality of light emitting layers. Nishimura teaches an emission layer that is separated layers of different phosphorescent color (thus heterogeneous) (para. 0132) laminated to one another, thus provided in series as required by claim 19) (Fig. 1) to provide white (mixed color) (para. 0131-0132).
It would have been obvious to one having ordinary skill in the art to modify the invention of Kim forming the emission layer as a plurality of laminated sub layers in series to obtain mixed color emission as taught by Nishimura.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/185589 A1 (“Lee”).
As to claims 12 and 13, the discussion of Lee with respect to claim 1 is incorporated by reference. While not exemplified, Lee teaches the same organic compound may be used in both the emission layer (thus also a lifetime enhancement layer as discussed with claim 1) and an electron transporting or electron injecting layer (para. 0077).
It would be obvious to a person of ordinary skill in the art to modify the device of Lee, using the organic compound having the recited characteristics in both the emission layer (thus forming a lifetime enhancement layer) and electron transport and/or electron injection layer, thereby arriving at the invention of claims 12 and 13.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/185589 A1 (“Lee”) in view of US 2008/0315753 (“Liao”).
The discussion of Lee with respect to claim 1 is incorporated by reference. Lee discusses an electron blocking layer (para. 0077), but does not teach an electron and exciton blocking layer between the light emitting layer and hole transporting layer. Liao discloses an organic membrane in between a hole transporting layer and emission layer (paras. 0008, 0019, 0114 0148-0171) in an OLED to increase efficiency and lifetime (para. 0008, 0021). It would thus be obvious to a person of ordinary skill in the art to modify the device of Lee, including an organic layer blocking electrons and excitons between the light emitting layer and hole transport layer to increase efficiency as taught by Liao.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/185589 A1 (“Lee”) in view of US 2010/0044689 (“Nishimura”).
The discussion of Lee with respect to claim 1 is incorporated by reference. Lee teaches an emission layer (para. 0131), but does not recite a plurality of light emitting layers. Nishimura teaches an emission layer that is separated layers of different phosphorescent color (thus heterogeneous) (para. 0132) laminated to one another, thus provided in series as required by claim 19) (Fig. 1) to provide white (mixed color) (para. 0131-0132).
It would have been obvious to one having ordinary skill in the art to modify the invention of Lee forming the emission layer as a plurality of laminated sub layers in series to obtain mixed color emission as taught by Nishimura.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,543,538. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 5 recites the organic electroluminescent device having the anode, cathode, organic layers, lifetime enhancement layer between the light emitting layer and electron transporting layer, the bipolar compound having all of the recited characteristics of claims 1 and 2. Since copending claim 1 recites the same structure with same bipolar compound, it is presumed to have the recited characteristics of claim 19.

Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,543,538 in view of WO 2014/185589 A1 (“Lee”).
The citations below refer to US 2015/0364694, which is a national stage publication of WO 2014/185589 A1 and presumed to be a faithful translation.
	The discussion of patented claim 5 with respect to claim 1 is incorporated by reference. 
As to claim 14, patented claim 5 does not recited the cathode. However, Lee teaches OLED, and Lee teaches forming a cathode by codepositing LiF and Al, thereby codepositing an alkali metal complex (para. 0131), and as such, the use of such a cathode is an obvious modification suggested by Lee.
As to claim 16, patented claim 5 does no recite the light emitting layer. However, Lee teaches an OLED system, and that the light emitting layer having a host and dopant (para. 0074), exemplifying 7% of an iridium dopant (para. 0131). As such, the use of such a light emitting layer is a known type in the art, and is therefore an obvious variant.
	
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,543,538 in view of US 2008/0315753 (“Liao”).
The discussion of patented claim 5 with respect to claim 1 is incorporated by reference. Patented claim 5 does not teach an electron and exciton blocking layer between the light emitting layer and hole transporting layer. Liao discloses an organic membrane in between a hole transporting layer and emission layer (paras. 0008, 0019, 0114 0148-0171) in an OLED to increase efficiency and lifetime (para. 0008, 0021). It would thus be obvious to a person of ordinary skill in the art to modify the device of patented claim 5, including an organic layer blocking electrons and excitons between the light emitting layer and hole transport layer to increase efficiency as taught by Liao.

Claims 17 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,543,538 in view of US 2010/0044689 (“Nishimura”).
The discussion of patented claim 5 with respect to claim 1 is incorporated by reference. Kim teaches an light emitting layer (para. 0044), but does not recite a plurality of light emitting layers. Nishimura teaches an emission layer that is separated layers of different phosphorescent color (thus heterogeneous) (para. 0132) laminated to one another, thus provided in series as required by claim 19) (Fig. 1) to provide white (mixed color) (para. 0131-0132).
It would have been obvious to one having ordinary skill in the art to modify the invention of patented claim 5, forming the emission layer as a plurality of laminated sub layers in series to obtain mixed color emission as taught by Nishimura.

Claims 1-10, 12, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 9, 11, and 13-19 of U.S. Patent No. 9,543,538 in view of US 2008/0113216 (“Inoue”). 
Patented claim 1 recites an OLED having a positive electrode (anode), negative electrode (cathode), organic layers therebetween, including the recited layers, a lifetime enhancement layer and a bipolar compound having the recited characteristics a-d required by claims 1 and 2. Patented claim 1 also recites the bipolar compound structure required by claim 7. Patented claims 2-4 recite the characteristics recited in claims 2-4. Patented claim 6 recites the bipolar compound structures of claim 8. Patented claims 8 and 9 recite structures corresponding to the structures of claims 9 and 10. Patented claim 11 recites that the bipolar compound includes a pyridine, pyrazine, pyridazine, triazine groups, all of which meet the recited EWG structures of claims 5 and 6. Patented claim 13 recites the organic film layer blocking electrons and excitons required by claim 15. Patented claim 14 recites the emission (light emitting) layer of claim 16. Patented claim 16 recites the characteristics required by claims 17 and 18. Patented claim 17 recites the characteristics of claim 19. Patented claims 18 and 19 recite an OLED having a positive electrode (anode), negative electrode (cathode), organic layers therebetween, including the recited layers, a lifetime enhancement layer and a bipolar compound having the recited characteristics a-d required by claims 13 and 14, and also recite the additional characteristics of claims 13 and 14, respectively.
The patented claims differ from the pending claims in that they do not require electron and hole mobility. However, the claims do require the compound to be bipolar (capable of both hole and electron transport). Inoue teaches organic light emitting devices, and teaches that bipolar compounds having hole and electron mobility of the same amount are preferred to use in organic layers of such devices. As such, it would be obvious to modify the bipolar compound, in order to achieve the recited mobilities of a bipolar compound.

Claims 1-10 and 12-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,573,822 in view of US 2008/0113216 (“Inoue”). 
Patented claim 1 recites the organic electroluminescent device of claim 1, including the anode, cathode, and recited organic layers, the lifetime enhancement layer having the required characteristics a-d of claims 1 and 2. Patented claim 1 recites EWG moieties meeting the requirements of claims 5 and 6, and the EDG moiety as required by claim 7. Patented claims 3 and 4 recite the limitations of claims 3 and 4, respectively. Patented claims 5 and 6 recite the additional limitations of claims 12 and 13, respectively. Patented claim 7 recites the additional limitation required by claim 14. Patented claim 8 recites the additional film layer required by claim 15. Patented claim 9 recites the light emitting layer required by claim 16. Patented claim 10 recites the additional limitation of claim 17. Patented claim 11 recites the additional limitations of claims 18. 
Patented claim 12 recites the organic electroluminescent device of claim 1, including the anode, cathode, and recited organic layers, the lifetime enhancement layer having the required characteristics a-d of claims 1 and 2. Patented claim 1 recites EWG moieties meeting the requirements of claims 5 and 6, and an EDG moiety of chemical formula 1g that meets the recitation of claims 7, 9, and 10. The structures of claim 8 show various configurations of the general structure of chemical formula 1g, and are therefore obvious over claim 12.
The patented claims differ from the pending claims in that they do not require electron and hole mobility. However, the claims do require the compound to be bipolar (capable of both hole and electron transport). Inoue teaches organic light emitting devices, and teaches that bipolar compounds having hole and electron mobility of the same amount are preferred to use in organic layers of such devices. As such, it would be obvious to modify the bipolar compound, in order to achieve the recited mobilities of a bipolar compound.

Claims 1-3, 5, 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/742,060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 3 recites the OLED having an anode, cathode, the recited organic material layers, the lifetime enhancement layer including a bipolar compound, the lifetime enhancement layer interposed between the light emitting layer and electron transporting layer. Although copending claim 3 does not recite the electronic properties recited in instant claim 1, copending claim 3 recites compounds of the formula LE-33 and LE-35, which as taught by applicant’s specification, inherently have all of the recited electronic properties recited by claims 1-3.  
The structures LE-33 and LE-35 contain an EWG as recited by claim 5, where A1, A3 and A5 are N, A2, A4, and A6 are C(R), where each R is an aryl group of between 6 and 60 carbon atoms that may be substituted with a C4 alkyl group, and comprise a triazine structure recited by claim 6. The structure LE-33 also contains a structure of chemical formula 4 of claim 11, where L1 is a C6 arylene group, Ar6 is a heterocycloaryl group as recited, L2 is a single bond, Ar7 is hydrogen, L3 is a single bond, and Ar8 is hydrogen, and a-c are 0. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/953,510 in view of US 2008/0113216 (“Inoue”). 
Copending claim 1 recites the organic electroluminescent device of claim 1, including the anode, cathode, and recited organic layers, the lifetime enhancement layer having the required characteristics a-d of claims 1 and 2. Copending claim 1 recites EWG moieties within the definition of instant claims 5 and 6. Copending claim 1 recites the EDG having Chemical formula 1 as required by claim 7, the fused ring structure of chemical formula 1 and chemical formula 2 as recited by claim 9. Copending claim 2 recites EDG moieties recited in instant claim 10. . The structures of instantclaim 8 show various configurations of the general structure of chemical formula 1g, and are therefore obvious over claim 22.
The copending claims differ from the pending claims in that they do not require electron and hole mobility. However, the claims do require the compound to be bipolar (capable of both hole and electron transport). Inoue teaches organic light emitting devices, and teaches that bipolar compounds having hole and electron mobility of the same amount are preferred to use in organic layers of such devices. As such, it would be obvious to modify the bipolar compound, in order to achieve the recited mobilities of a bipolar compound.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764